DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. 
Regarding the previous rejection under 35 U.S.C. 101, while the amended claim expands on what is being identified and then adds translating and executing steps, the core issue of being an abstract idea – mental process has not been resolved.
Starting from the initial analysis, it is clear the independent claims 1, 8, and 15 are directed towards a process, machine, and manufacture, respectively. Thus the next question is whether, as a whole, the eligibility is self-evident. Doing so, the overall claims seem directed towards manipulating tables of data, something people did long before the advent of computers.
Diving in deeper, with Step 2A Prong One, the claim appears to be describing a mental process, which falls under the judicial exception of abstract ideas. First, identifying a graph workspace object in a plurality of graph workspace objects, and identifying one or more parameters for executing one or more declarative language queries are clearly mental processes because no actual changes are being made, just selecting items based on some criteria. The additional description of when to identify the graph workspace object, as well as having the form of the graph data defined, simply Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699, and Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), it’s clear they are directed towards the judicial exception of an abstract idea.
The amended language about the declarative language does not change this assessment as that simply is defining the form of the direction given to the human mind regarding what change is desired. For example, if I said “find the age of John Doe” to a person who knows SQL they would easily translate that to something like “SELECT age FROM t1 WHERE name=’John Doe’”. Then they could flip through, say, the table of coworker birthdays until they find John Doe’s date of birth.
Moving to Step 2A Prong Two, it is clear that the additional elements are the database management system and the relational database. While there’s no reason for the steps to not be performed by the generic computer system described, the overall claims still describe simply modifying data in table form, using some predefined form to convey how the data should be transformed. The additional elements do not alter those actions in any way and it is not inventive to have a computer store and transform data. As such the claims recite the mental process of storing and transforming data without significantly more.
Applicant claims that the claimed invention has unequivocal practical applications, which considering the claimed invention describes such fundamental processes that is to be expected, but the crux of the issue is whether the claims are directed to significantly more than the judicial exception, and examiner cannot see how that might be the case with the invention as claimed.
Applicant also asserts that there are aspects of the claimed invention which cannot be practically performed by the human mind. Specifically, applicant claims that a person could not combine identifying some data, translating instructions from a declarative to a structured form, and then modifying the data in accordance to those instructions. Examiner respectfully disagrees.
Regarding specifically the system and product aspects of claims 8 and 15, it’s important to remember that having a system or product which performs steps implementing a mental process does not overcome the judicial exception. See MPEP 2106.04(a)(2), section III, subsection D.

Regarding the applicant’s claims that the prior art does not teach the amended independent claims, the additional aspects of the amended claims constitute a further limiting of the previously presented claims, without modifying the core functionality of the claimed invention, and as such are clearly anticipated by the combination of Chen US PG Pub 2018/0081936 A1 and Iskii et al. US PG Pub 2019/0228084.
First, “identifying, using a database management system, a graph workspace object in a plurality of workspace objects in response to a request to access graph data”, Chen at [0060] (Chen [0060] “the query translator 220 may utilize the translated SQL query to access the node table 230 (referred to as “source table”) that stores the source node to retrieve a record corresponding to the source node.”) shows accessing the table data in response to a query, while (Chen [0035] “The graph mapper 210 is configured to store the graph data in one or more tables 230 (which can be referred to as “node tables”) in the underlying database.”) shows that the database is made up of multiple tables, which equate to a plurality of workspace objects. 
While not explicitly used by Chen, the use of schema to define the graph data is a common practice when working with relational databases, such as shown by (Iskii et al. [0018] “graph data which can be joined according to schema definitions and for which relation data exists on a record level”).
As for “identifying, using the database management system, one or more parameters”, (Chen [0038] “In operation, the query translator 220, which has knowledge of the query language, translates the graph queries into table queries (for example, SQL queries) over the relevant table(s) 230.) shows the translating process while (Chen [0036] “In particular, in implementations of the subject matter described herein, the single-valued and multi-valued properties of a node are stored in a single table.”) shows the use of parameters broken down into parts. Examiner notes that the remainder of this amended aspect follows a “for” and as such is technically only describing intended use. That said, should the applicant wish to further amend the claims to bring the intended use into the claim such that it would be given patentable weight, the use of openCypher as the query language is taught by (Iskii et al. [0073] “The query conversion program 1225 performs, for example, conversion of a query in an OpenCypher format intended for the query deriving database into SQL intended for a relational database.”), while the action being done in response to the identification of a parameter is covered by (Chen [0040] “A single-valued property indicates a local property of the node. A multi-valued property may be a non-local property that indicates the topology information related to the node. More specifically, in one implementation, the multi-values property may be used to indicate one or more other nodes in the graph that are adjacent to the current node.”).
Executing, using the identified one or more parameters, the declarative language queries on the identified graph workspace object is shown by (Chen [0037] “The query translator 220 is configured to receive and process graph queries on the graph data.”, Chen [0038] “In operation, the query translator 220, which has knowledge of the query language, translates the graph queries into table queries (for example, SQL queries) over the relevant table(s) 230.”).
Processing, based on the executed declarative language queries, one or more tables responsive to the request to access graph data stored in the relational database is shown by (Chen [0038] “Then the table queries may be executed by the query engine of the database.”).
Finally, translating the declarative language queries to generate a structured language query; and executing the structured langue query on the processed one or more tables (Chen [0060] “In response to the receipt of the graph query, the query translator 220 translates the graph query into a table query, such as a SQL query composed of one or more SQL statements”) shows translating the query and then goes on to show executing it in (Chen [0060] “Specifically, at step 420, the query translator 220 may utilize the translated SQL query to access the node table 230 (referred to as “source table”) that stores the source node to retrieve a record corresponding to the source node.”). Combined with Iskii et al. for the openCypher and schema aspects, the amended claims are shown to not constitute a novel invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US PG Pub 2018/0081936 A1 and further in view of Iskii et al. US PG Pub 2019/0228084.
Regarding independent claims 1, 8, and 15, Chen teaches identifying, using a database management system, a graph workspace object in a plurality of graph workspace objects in response to a request the access graph data stored in a relational database (Chen [0060] “the query translator 220 may utilize the translated SQL query to access the node table 230 (referred to as “source table”) that stores the source node to retrieve a record corresponding to the source node.”, Chen [0035] “The graph mapper 210 is configured to store the graph data in one or more tables 230 (which can be referred to as “node tables”) in the underlying database.”), identifying, using the database management system, one or more parameters for executing one or more declarative language queries (Chen [0038] “In operation, the query translator 220, which has knowledge of the query language, translates the graph queries into table queries (for example, SQL queries) over the relevant table(s) 230., Chen [0036] “In particular, in implementations of the subject matter described herein, the single-valued and multi-valued properties of a node are stored in a single table.”), the declarative language queries being generated by the database management system in response to identification of the one or more parameters (Chen [0040] “A single-valued property indicates a local property of the node. A multi-valued property may be a non-local property that indicates the topology information related to the node. More specifically, in one implementation, the multi-values property may be used to indicate one or more other nodes in the graph that are adjacent to the current node.”), executing, using the identified one or more parameters, the declarative language queries on the identified graph workspace object (Chen [0037] “The query translator 220 is configured to receive and process graph queries on the graph data.”, Chen [0038] “In operation, the query translator 220, which has knowledge of the query language, translates the graph queries into table queries (for example, SQL queries) over the relevant table(s) 230.”), processing, based on the executed declarative language queries, one or more tables responsive to the request to access graph data stored in the relational database (Chen [0038] “Then the table queries may be executed by the query engine of the database.”); translating the declarative language queries to generate a structured language query (Chen [0060] “In response to the receipt of the graph query, the query translator 220 translates the graph query into a table query, such as a SQL query composed of one or more SQL statements”); and executing the structured language query on the processed one or more tables (Chen [0060] “Specifically, at step 420, the query translator 220 may utilize the translated SQL query to access the node table 230 (referred to as “source table”) that stores the source node to retrieve a record corresponding to the source node.”).
Chen does not teach the graph data being defined using a database schema of the relational database, the schema defining the plurality of graph workspace objects; or the declarative language queries including one or more openCypher queries. Iskii et al. teaches the graph data being defined using a database schema of the relational database, the schema defining the plurality of graph workspace objects (Iskii et al. [0018] “graph data which can be joined according to schema definitions and for which relation data exists on a record level”); and the declarative language queries including one or more openCypher queries (Iskii et al. [0073] “The query conversion program 1225 performs, for example, conversion of a query in an OpenCypher format intended for the query deriving database into SQL intended for a relational database.”).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Chen with Iskii et al. that in order to use declarative statements to access a relational database they would combine the use of openCypher as the declarative language and the structuring of the database according to a schema from Iskii et al. with the declarative to structured language transformation and query processing from Chen.
Regarding additional aspects of claim 8, Chen teaches a system comprising: at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations (Chen [0110] "These program codes may be provided to a processor or controller of a general purpose computer, special purpose computer, or other programmable data processing apparatus, such that the program codes, when executed by the processor or controller, cause the functions/operations specified in the flowcharts and/or block diagrams to be implemented.").
Regarding additional aspects of claim 15, Chen teaches a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (Chen [0111] "In the context of this disclosure, a machine readable medium may be any tangible medium that may contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device.").
Regarding claims 2, 8, and 16, Chen teaches wherein the identified graph workspace object is at least one of the following: identified based on the request to access graph data stored in the relational database, a previously defined graph workspace object stored in the relational database, and any combination thereof (Chen [0056] "The method 400 is entered at step 410, where a graph query on graph data is received.", Chen [0057] "The graph query received at step 410 may involve a graph traversal.").
Chen separately details the storage of graph data in tabular form and the querying of graph data stored in tabular form using a graph query. As such, every graph query in Chen is executed is a request to access graph data stored in a relational database, which constitutes a previously defined graph workspace object which has been stored in the relational database.
Regarding claims 3, 9, and 17, Chen teaches wherein the defining the graph workspace object further comprises determining one or more references to one or more tables stored in the relational database, wherein a combination of the one or more tables corresponds to the graph data being requested in the received request (Chen [0054] "In this implementation, the user application may perform graph queries over the view. Accordingly, the query translator 220 may translate the graph queries into SQL queries over one or more related relational tables, for example.").
Regarding claims 4, 10, and 18, Chen teaches wherein the declarative language query is a previously generated declarative language query configured to use the one or more identified parameters having any value (Chen [0061] "Specifically, the query translator 220 operates to apply a UDF on the multi-valued property as obtained at step 420 to extract the atomic values in the adjacency list.", Chen [0065] "An exemplary complete query traversal from employee nodes to client nodes using the UDF Transpose is shown below").
Chen uses a user defined function (UDF) as a way to improve query execution. These functions are written in the declarative language query and perform predefined functions using values passed in at runtime, such as those from a query.
Regarding claims 6, 12, and 20, Chen teaches wherein the one or more parameters are defined using a structured language query string, and the graph workspace object is defined using a structured language query identifier (Chen [0031] "In one implementation, the graph mapper 210 is configured to receive the request to store graph data and to store the graph data into tables 230 in the underlying database.").
In order to store and later access graph data as table data a table name must be given. This constitutes a structured language query identifier. See Chen [0050] for an example SQL used to create a table in response to a request to store graph data.
Regarding claims 7 and 13, Chen teaches wherein the graph data includes at least one of the following: one or more vertices, one or more edges, and any combination thereof (Chen [0032] "In the context of the present disclosure, the term “graph data” refers to the data representing a graph including a plurality of nodes and one or more edges connecting respective nodes.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163